Citation Nr: 0431437	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-05 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 30 percent for PTSD.  The veteran perfected an 
appeal of that decision.

In an April 2000 rating decision the RO increased the rating 
for PTSD from 30 to 50 percent.  The veteran has not 
withdrawn his appeal of the assigned rating, and contends 
that a higher rating is warranted, including a total rating 
based on individual unemployability.  The Board finds, 
therefore, that the issue of entitlement to an increased 
rating for PTSD remains in contention.

In the April 2000 rating decision the RO also denied 
entitlement to service connection for a generalized body rash 
with scars, and denied entitlement to a total disability 
rating based on unemployability.  The veteran submitted a 
notice of disagreement with that decision in March 2001, and 
on March 5, 2004, the RO issued a statement of the case 
pertaining to the issues raised in the March 2001 notice of 
disagreement.  The veteran did not submit a substantive 
appeal pertaining to the additional issues until May 20, 
2004.  In a May 2004 supplemental statement of the case 
regarding the increased rating for PTSD, the RO informed the 
veteran that his substantive appeal of the April 2000 
decision was not timely filed.  Although the veteran's 
representative included the issue of entitlement to service 
connection for a generalized body rash with scars in the 
September 2004 informal hearing presentation, the Board finds 
that that issue is not within the Board's jurisdiction.  See 
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. § 20.200 (2004).

If the veteran claims entitlement to an increased rating for 
a service-connected disability and also presents evidence of 
unemployability due to the service-connected disability, his 
claim for an increased rating is deemed to include a claim of 
entitlement to a total rating based on unemployability.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
The veteran has claimed entitlement to an increased rating 
for PTSD, and has presented medical evidence indicating that 
he is unemployable due to PTSD.  The Board finds, therefore, 
that his claim for an increased rating incorporates the issue 
of entitlement to a total rating based on unemployability.

The Board notes that the RO denied entitlement to service 
connection for hepatitis and renal failure in a December 2002 
rating decision.  In the September 2004 informal hearing 
presentation the veteran's representative again raised the 
issue of entitlement to service connection for hepatitis and 
renal failure.  These issues are not within the Board's 
jurisdiction, and are referred to the RO for appropriate 
action.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The medical evidence shows that, in addition to the service-
connected PTSD, the veteran has a history of drug dependence 
and that he has been on methadone treatment for at least 20 
years.  The veteran has reported that he became addicted to 
opiates while serving in Vietnam.  In the September 2004 
informal hearing presentation the veteran's representative 
raised the issue of entitlement to service connection for 
drug dependence as secondary to the service-connected PTSD.  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), motion 
for review en banc denied, 268 F.3d 1340 (Fed. Cir. 2001) (en 
banc) (although the statute prohibits an award of service 
connection for primary drug abuse, service connection may be 
granted if the drug abuse is secondary to a service-connected 
disability).  The issue of secondary service connection for 
drug dependence is inextricably intertwined with the rating 
assigned for PTSD, in that the secondary disability is 
considered a part of the original condition.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other); 38 C.F.R. § 3.310(a) 
(2004).

The evidence shows that the veteran has received ongoing 
psychiatric treatment from the VA medical center (MC) in New 
York since at least January 1997.  Although the RO has 
obtained some of the treatment records, the records of 
treatment from May 2000 to January 2002, from October 2002 to 
January 2004, and from May 2004 to the present have not been 
associated with the claims file.  The VA treatment records 
are deemed to be evidence of record, and a determination on 
the merits of the veteran's appeal should not be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Board notes that the veteran has not been provided a VA 
psychiatric examination since April 1999.  On remand, the RO 
will have the opportunity to provide him a current 
examination in order to determine the severity of his 
psychiatric disability.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the New York VAMC 
from May 2000 to January 2002, October 
2002 to January 2004, and since May 2004.  
If the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

2.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the nature and severity of his 
psychiatric symptomatology.  The claims 
file and a separate copy of this remand 
must be made available to and be reviewed 
by the examiner.  If the examiner finds 
that a social and industrial survey is 
necessary in order to document the 
impairment in social and occupational 
functioning resulting from the service-
connected psychiatric disorder, the 
survey should be conducted.

The psychiatrist should conduct a 
psychiatric examination and provide a 
complete description of the history of 
the psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment found impacts his work 
efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.  Specifically, the 
examiner should provide an opinion on 
whether the manifestations of PTSD, 
rather than the veteran's non-service 
connected disabilities, render him 
incapable of securing or maintaining 
substantially gainful employment.  The 
examiner should provide the rationale for 
his/her opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for 
drug dependence as secondary to PTSD.  
The RO should also re-adjudicate the 
issue of entitlement to an increased 
rating for PTSD, including entitlement to 
a total rating based on unemployability.  
If entitlement to a total rating for PTSD 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


